 252 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Ampersand Publishing
, LLC
 d/b/a 
Santa Barbara 
News
-Press 
and
 Graphic Communications 
Brotherhood 
of Teamsters
.  Cases 31
ŒCAŒ028589
, 31ŒCAŒ028661
, 31ŒCAŒ028667
, 31ŒCAŒ028700
, 31ŒCAŒ028733, 31ŒCAŒ028734
, 31ŒCAŒ028738
, 31ŒCAŒ028799
, 31ŒCAŒ028889
, 31ŒCAŒ028890
, 31ŒCAŒ028944
, 31ŒCAŒ029032
, 31ŒCAŒ029076
, 31ŒCAŒ029099
, and
 31ŒCAŒ029124
 March 
17, 2015
 DECISION AND ORDER 
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA 
 AND MCFERRAN
 On September 27, 2012, the Board issued a Decision 
and Order in this proceeding, which is reported at 358 
NLRB 
1415.  The Respondent filed a timely motion for 
reconsideration.  On May 31, 2013, the Board issued an 

Order Denying Motion for Reconsideration a
nd Modif
y-ing Remedy, which is reported at 
359 NLRB 1110
.  
Thereafter, the Respondent filed a petition for review in 

the United States Court of Appeals for the District of 
Columbia Circuit.  
 At the time of the Decision and Order, and the Order 
Denying Moti
on for Reconsideration and Modifying 
Remedy, the composition of the Board included two pe
r-sons whose appointments to the Board had been cha
l-lenged as constitutionally infirm.  On June 26, 2014, the 
United States Supreme Court issued its decision in 
NLRB 
v. Noel Canning, 
134 S.Ct. 2550 (2014), holding that the 
challenged appointments to the Board were not valid.  
Thereafter, the Board issued an order setting aside the 
Decision and Order and the Order Denying Motion for 

Reconsideration and Modifying Remedy, a
nd retained 
this case on its docket for further action as appropriate.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 In view of the decision of the Supreme Court in 
NLRB 
v. Noel Canning,
 supra, w
e have considered 
de novo
 the 
judge™s decision and the record in light of the exceptions 
and briefs.  We have also considered the now
-vacated 
Decision and Order, and we agree with the rationale set 
forth therein.  Accordingly, we affirm the judge™s ru
l-ings
, findings, and conclusions and adopt the judge™s 
recommended Order to the extent and for the reasons 
stated in the Decision and Order reported at 358 NLRB 
1415, which is incorporated herein by reference.
1 1 We correct the second par
. of fn. 2 
of the vacated Decision and O
r-der 
by deleting the 
reference to Sec. 8(a)(5)
, because t
he 
complaint 
alleged and we find that the 
August 22, 2008 memorandum to emplo
y-
ees offering them the services of company attorneys violated Sec. 
8(a)(1).  
 We have also considered the vacated Order Denying 
Motion for Reconsideration and Modifying Remedy r
e-ported at 
359 NLRB 1110
, which we incorporate by re
f-erence.  We agree with and adopt the findings and r
a-tionale set forth therein, and we have modified the Order 
herein accordingly
.2 ORDER 
 The National Lab
or Relations Board orders that the 
Respondent, Ampersand Publishing, LLC d/b/a Santa 
Barbara News
-Press, Santa Barbara, California, its offi
c-ers, agents, successors, and assigns, shall 
 1. Cease and desist from 
 (a) Issuing letters or other communications 
to emplo
y-ees from the owner and copublisher offering
 to provide 
its attorney to represent employees who are contacted by 

Board agents investigating unfair labor practice alleg
a-tions. 
 (b) Instructing employees that anything said at an e
m-ployee meeting conc
erning employees™ terms and cond
i-tions of employment is confidential and proprietary, and 
cannot be discussed by employees outside the meeting. 
 In affirming the judge™s finding that the Respondent violated Sec
. 8(a)(1) when Director of News Operations Don Katich instructed e
m-ployees to keep confidential the contents of his December 3, 2008 
meeting with them, we do not rely on 
Crowne Plaza Hotel
, 352 NLRB 
382 (2008), a case decided when the Board had only two si
tting me
m-bers. 
 See 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635 (2010).
 In affirming the judge™s finding that the Respondent violated Sec. 
8(a)(3) and (1) by suspending and discharging Dennis Moran, we find it 
unnecessary to pass on the judge™s additio
nal finding that the Respon
d-
ent violated Sec. 8(a)(5) and (1) by failing to notify the Union of its 

suspension and discharge of Moran, failing to offer to bargain about the 
suspension, and failing to offer to bargain about the discharge decision 
and its ef
fects.
 The judge™s recommended Order, as further modified herein, is set 
forth in full below.
 2  We affirm and incorporate the Amended Remedy as set forth in 
the prior Decision and Order, as modified and further explained in the 
Order Denying Motion for Reconsideration and Modifying Remedy. 
In 
affirming and incorporating the 
rationale of the 
latter 
Order,
 we rely on 
Allied Medical Transport, Inc
., 
360 NLRB 1264, 1269 fn. 9
 (2014), and 
Homer D. Bronson Co.,
 349 NLRB 512, 515 (2007)
, rather than 
OS 
Transport LLC
, 358 NLRB 
1048
 (2012)
, and 
Jason Lopez™ Planet 
Earth
 Landscape
, 358 NLRB 
434
 (2012)
, as sup
port for the notice
-reading remedy. 
 We further note that 
the Board
™s Order denying the 
motion for reconsideration relied on
 Santa Barbara News
-Press
, 358 
NLRB 
1539
 (2012)
 (Santa Barbara III
), concerning the broad cease
-and
-desist order and notice
-reading 
remedies.  The Board subsequently 
considered that case de novo
 and adopted the judge™s recommended 
Order
 to the extent and for the reasons stated in the Decision and Order 
reported at 358 NLRB 
1539
.  See
 361 NLRB 
903
 (2014).
 In affirming the remedial 
provisions regarding adverse tax cons
e-quences and Social Security reporting 
requirements 
in the Order den
y-ing the motion for reconsideration, we rely on 
Don Chavas
, LLC, d/b/a 
Tortillas Don Chavas
, 361 NLRB 
101
 (2014).  We shall also substitute 
a new notic
e in accordance with 
Durham School Services
, 360 NLRB 
694
 (2014).
 362 NLRB No. 26
                                                                                                                                  SANTA BARBARA NEWS
-PRESS
 253 (c) Transferring work from the bargaining unit to no
n-unit employees of contract agencies because unit e
m-ployees
 formed, joined, or assisted Graphic Communic
a-tions Conference, International Brotherhood of Tea
m-sters (the Union)
, or any other labor organization and 
engaged in protected concerted activities and to discou
r-age employees from engaging in these activities.
 (d) Transferring unit work to freelance nonemployees 
because unit employees formed, joined, or assisted the 
Union or any other labor organization and engaged in 
protected concerted activities and to discourage emplo
y-ees from engaging in these activities.
 (e) Suspending or otherwise discriminating against any 
employee because unit employees formed, joined, or 

assisted the Union or any other labor organization and 
engaged in protected concerted activities and to discou
r-age them from engaging in these activit
ies.
 (f) Discharging or otherwise discriminating against 
any employee because unit employees formed, joined, or 
assisted the Union and engaged in protected concerted 
activities and to discourage them from engaging in these 
activities.
 (g) Unreasonably 
delaying furnishing the Union with 
requested information which is relevant and necessary 
for the Union to perform its duties as the collective
-bargaining representative of unit employees.
 (h) Transferring unit work from unit employees to 
nonunit employees 
of contract agencies and failing and 
refusing to provide the Union notice and an opportunity 
to bargain over the decision to utilize the nonunit e
m-ployees and the effects of the decision on unit emplo
y-ees. 
 (i) Failing to grant unit employees a merit incre
ase in 
December 2006 
through
 January 2007, in recognition of 
work performance during 2006, without providing the 

Union notice and an opportunity to bargain about the 
decision not to grant merit increases in this period and its 
effects.
 (j) Failing to grant
 unit employees a merit increase in 
December 2007 
through
 January 2008, in recognition of 
work performance during 2007, without providing the 

Union notice and an opportunity to bargain about the 

decision not to grant merit increases in this period and its 
effects.
 (k) Failing to grant unit employees a merit increase in 
December 2008 
through
 January 2009, in recognition of 
work performance during 2008, without providing the 
Union notice and an opportunity to bargain about the 

decision not to grant merit incr
eases in this period and its 
effects.
 (l) Unilaterally changing the timing of employee mee
t-ings with their supervisors as part of the performance 
evaluation system around November 2008 without 

providing the Union notice and an opportunity to bargain 

about 
the change and its effects.
 (m) Laying off employees without providing the Union 
notice and an opportunity to bargain c
oncerning the dec
i-sion and its 
effects. 
 (n) Unilaterally announcing a requirement that unit 
employees produce at least one story per day
 without 
providing the Union notice and an opportunity to bargain 
about the new policy and its effects. 
 (o) Bypassing the Union and dealing directly with unit 
employees by offering employee Richard Mineards no
n-unit terms and conditions of employment. 
 (p)
 Bargaining in bad faith with the Union by insisting, 
as a condition of reaching agreement on a collective
-
bargaining contract, that the Respondent retain unilateral 
control over many terms and conditions of employment, 

thereby leaving employees and the Un
ion with substa
n-tially fewer rights and protections than they would have 

without any contract. 
 (q) Assigning bargaining unit work to freelance 
nonemployee Robert Eringer without providing the U
n-ion notice and an opportunity to bargain about the work 

assig
nment decision and its effects. 
 (r) In any other manner interfering with, restraining, or 
coercing employees in the exercise of the rights guara
n-teed them by Section 7 of the Act. 
 2. Take the following affirmative action 
necessary
 to 
effectuate the policies of the Act. 
 (a) On request, bargain in good faith with the Union as 
the exclusive representative of the employees in the fo
l-lowing appropriate unit concerning terms and conditions 

of employment and, if an understanding is reach
ed, e
m-body the understanding in a signed agreement:
  All full
-time and regular part
-time employees in the 
news department, including writers, reporters, copy 
editors, photographers, and graphic artists employed at 
the Respondent™s Anacapa Street facility l
ocated in 
Santa Barbara, California, but excluding all other e
m-ployees, guards, confidential employees, supervisors as 
defined in the Act, as amended, and writers and editors 
engaged primarily in working on the opinion editorial 
pages.
  The certification y
ear shall extend 1 year from the date that 
good
-faith bargaining begins.
 (b) Reimburse the Union for its costs and expenses i
n-curred in collective bargaining from November 13, 2007, 
until the date on which the last negotiation session o
c-curred.
 (c) Make un
it employees whole for any losses they 
may have suffered as a result of the discontinuation of 
  DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 254 the program of merit pay raises for the performance years 
2006Œ2008 and the change in the timing of employee
-supervisor performance evaluation meetings, with int
er-est, in the manner set forth in the remedy section of the 

judge™s decision, as amended. 
 (d) Make unit employees whole for any loss of ear
n-ings or other benefits suffered as a result of the unlawful 

unilateral use of the nonunit employees of contract age
n-cies or other nonemployees, with interest, in the manner 
set forth in the remedy section of the judge™s decision, as 
amended.
 (e) On request by the Union, and to the extent sought 
by the Union, rescind the one
-story
-per
-day productivity 
standard and the u
nlawful unilateral transfer of unit work 
to nonunit freelance employees and nonunit employees 
of contract agencies.
 (f) Within 14 days from the date of this order, offer 
Dennis Moran and Richards Mineards full reinstatement 
to their former jobs or, if thos
e jobs no longer exist, to 
substantially equivalent positions, without prejudice to 
their seniority or any other rights or privileges previously 
enjoyed. 
 (g) Make Dennis Moran and Richard Mineards whole 
for any loss of earnings and other benefits suffered
 as a 
result of the unlawful employment actions against them, 
with interest, in the manner set forth in the remedy se
c-tion of the judge™s decision, as amended. 
 (h) Compensate Dennis Moran, Richard Mineards, and 
other unit employees for the adverse tax con
sequences, if 
any, of receiving any lump
-sum backpay award, and file 
a report with the Social Security Administration alloca
t-ing the backpay award to the appropriate calendar qua
r-
ters for each employee. 
 (i) Within 14 days from the date of this Order, remo
ve 
from its files any reference to the unlawful employment 
actions against Dennis Moran and Richard Mineards and, 
within 3 days thereafter, notify them in writing that this 
has been done and that the wrongful employment actions 
will not be used against the
m in any way. 
 (j) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment
 records, timecards, personnel re
c-ords and reports, and all other records, including an ele
c-tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order.
 (k) Within 14 days after ser
vice by the Region, post at 
its facility in Santa Barbara, California, copies of the 
attached notice marked ﬁAppendix.ﬂ
3  Copies of the n
o-tice, on forms provided by the Regional Director for R
e-gion 31, after being signed by the Respondent™s autho
r-ized repr
esentative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 
places, including all places where notices to employees 
are customarily posted.  In addition to physical posting of 
paper notices, notices shall be distribu
ted electronically, 
such as by email, posting on an intranet or an internet 
site, and/or other electronic means, if the Respondent 
customarily communicates with its employees by such 
means.  Reasonable steps shall be taken by the Respon
d-ent to ensure that 
the notices are not altered, defaced, or 

covered by other material. If the Respondent has gone 

out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all cu
rrent e
m-ployees and former employees employed by the R
e-spondent at the closed facility at any time since July 9, 

2007. 
 (l) Within 14 days after service by the Region, hold a 
meeting or meetings, scheduled to ensure the widest po
s-
sible attendance, at which
 the attached notice is to be 
read by a high
-ranking management official or, at the 
Respondent™s option, by a Board agent in the presence of 
such an official. 
 (m) Within 21 days after service by the Region, file 
with the Regional Director for Region 31 a 
sworn certif
i-cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply. 
 IT IS FURTHER ORDERED
 that the allegations of the 
complaint not sustained herein shall be, and they hereby 
are, 
dismissed. 
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 3 If this Order is enforced by a 
judgment of the United States 
court 
of 
appeals, the words in the notice reading ﬁPosted 
by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pu
rsuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ
                                                    SANTA BARBARA NEWS
-PRESS
 255 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities
.  WE WILL NOT 
issue letters or other communications to 
you from the owner and copublisher offering to provide 
our attorney to represent you if you are contacted by 
Board agents investigating unfair labor practice alleg
a-tions.
 WE WILL NOT 
instruct you that
 anything said at an e
m-ployee meeting concerning employees™ terms and cond
i-tions of employment is confidential and proprietary and 
cannot be discussed by employees outside the meeting. 
 WE WILL NOT 
transfer work from the bargaining unit to 
nonunit employee
s of contract agencies because you 
form, join, or assist Graphic Communications Confe
r-ence, International Brotherhood of Teamsters (the U
n-ion), or any other labor organization or engage in pr
o-tected concerted activities or to discourage you from e
n-gaging i
n these activities. 
 WE WILL NOT 
transfer unit work to freelance none
m-ployees because you form, join, or assist the Union or 

any other labor organization or engage in protected co
n-certed activities or to discourage you from engaging in 

these activities. 
 WE WILL NOT 
suspend or otherwise discriminate 
against you because you form, join, or assist the Union
, or any other labor organization or engage in protected 

concerted activities or to discourage you from engaging 

in these activities.
 WE WILL NOT 
discharge
 you because you form, join, or 
assist the Union, or any other labor organization or e
n-gage in protected concerted activities or to discourage 
you from engaging in these activities. 
 WE WILL NOT 
unreasonably delay in furnishing the U
n-ion with requested inf
ormation which is relevant and 
necessary for the Union to perform its duties as your co
l-lective
-bargaining representative. 
 WE WILL NOT 
transfer unit work from unit employees 
to nonunit
 employees of contract agencies and fail and 
refuse to provide the Union with notice and an oppo
r-
tun
ity to bargain concerning the decision to utilize the 
nonunit employees and the effects of the decision on unit 
employees. 
 WE WILL NOT 
fail to grant you me
rit increases for the 
period December 2006 through January 2009 without 
providing the Union notice and an opportunity to bargain 
about the decision and its effects.
 WE WILL NOT 
unilaterally change the timing of e
m-ployee meetings with their supervisors as p
art of the pe
r-formance evaluation system without providing the Union 

notice and an opportunity to bargain about the change 
and its effects.
 WE WILL NOT 
lay you off without providing the Union 
notice and an opportunity to bargain about this decision 

and its
 effects. 
 WE WILL NOT 
assign bargaining unit work to nonunit 
freelance employees without providing the Union notice 

and an opportunity to bargain about the work assignment 
decision and its effects. 
 WE WILL NOT 
unilaterally announce a requirement that 
you
 produce at least one story per day without providing 
the Union notice and an opportunity to bargain about the 
proposed new policy. 
 WE WILL NOT 
bypass the Union and deal directly with 
you by offering you nonunit terms and conditions of e
m-ployment for unit
 work. 
 WE WILL NOT 
bargain in bad faith with the Union co
n-cerning unit employees™ terms and conditions of e
m-ployment by insisting as a condition of reaching any co
l-lective
-bargaining agreement with the Union that we 
retain unilateral control over many ter
ms and conditions 
of employment, thereby leaving you and the Union with 
substantially fewer rights and protections than you would 
have without any contract. 
 WE WILL NOT 
in any other manner interfere with, r
e-strain, or coerce you in the exercise of the rig
hts listed 
above.
 WE WILL
, on request, bargain with the Union and put
 in 
writing and sign any agreement reached on terms and 
conditions of employment for our employees in the fo
l-lowing bargaining unit: 
  All full
-time and regular part
-time employees in the
 news department, including writers, reporters, copy 
editors, photographers, and graphic artists employed by 
us at our Anacapa Street facility located in Santa Ba
r-bara, California, but excluding all other employees, 

guards, confidential employees, supervis
ors as defined 
in the Act, as amended, and writers and editors engaged 

primarily in working on the opinion editorial pages.  
  The certification year will extend 1 year from the date that 
good
-faith bargaining begins.
 WE WILL 
reimburse the Union for its co
sts and expen
s-
es incurred in collective
-bargaining negotiations from 
November 13, 2007, until the date on which the last n
e-gotiation session occurred.
 WE WILL 
make our unit employees whole for any loss 
of earnings and other benefits resulting from our disc
on-tinuation of our program of merit pay raises for perfo
r-mance years 2006
Œ2008 or our change in the timing of 
  DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 256 employee meetings with their supervisors regarding their 
2008 performance evaluations, plus interest.
 WE WILL 
make unit employees whole for any lo
ss of 
earnings or other benefits resulting from our wrongful 
unilateral use of nonunit employees to do unit work, plus 
interest.
 WE WILL
, on request by the Union, and to the extent 
sought by the Union, rescind the unilateral changes in 

terms and conditions
 of employment that we unlawfully 
made and restore the status quo ante.
 WE WILL
, within 14 days from the date of the Board™s 
Order,
 offer Dennis Moran and Richards Mineards full 
reinstatement to their former jobs or, if those jobs no 

longer exist, to subst
antially equivalent positions, wit
h-out prejudice to their seniority or any other rights or pri
v-ileges previously enjoyed. 
 WE WILL
 make Dennis Moran and Richard Mineards 
whole for any loss of earnings and other benefits resul
t-ing from our unlawful employme
nt actions against them, 
less any net interim earnings, plus interest. 
 WE WILL
 compensate Dennis Moran, Richard 
Mineards, and unit employees adversely affected by our 

unilateral changes for any adverse income tax cons
e-quences of receiving their backpay in
 one lump sum, and 
WE WILL
 file a report with the Social Security Admi
n-istration allocating the backpay awards to the appropriate 
calendar quarters for each employee.
 WE WILL
, within 14 days from the date of the Board™s 
Order,
 remove from our files any re
ference to the unla
w-ful employment actions against Dennis Moran and Ric
h-ard Mineards, and 
WE WILL
, within 3 days thereafter, 
notify each of them in writing that this has been done and 
that those wrongful actions will not be used against them 
in any way. 
  AMPERSAND 
PUBLISHING
, LLC
 D/B/A 
SANTA 
BARBARA 
NEWS
-PRESS
   The Board™s decision can be found at 
www.nlrb.gov/case/31
-CA-028589
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the
 decision 
from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C. 20570, or 

by calling (202) 273
-1940.    